Melvin Mayfield, Judge, dissenting. Although I have seen many workers’ compensation appeals in which the Commission’s decision was supported by much stronger substantial evidence, I agree to affirm this case with one exception. Therefore, I must dissent on that point. The law judge allowed spousal nursing benefits from September 13, 1985, through December 6, 1985, but the Commission reversed this on the basis that the claim had been withdrawn and the law judge made an award for those benefits anyway. However, the Commission did allow spousal nursing benefits from July 3, 1985, to September 12, 1985, but reduced the hours allowed by the law judge to three hours per day and reduced the $6.00 per hour allowed by the law judge to the “minimum wage.” I simply cannot agree to- this parsimonious reduction of the hourly rate. The Commission’s only explanation for this rate was, “Although the care rendered by her required specialized knowledge, it was not overly complicated.” The majority opinion in this case affirms for three reasons: (1) the abstract is devoid of any evidence concerning the current rate of pay for nursing services; (2) administrative agencies are better equipped to analyze and determine issues that come before it than we are; and (3) we do not interfere with the Commission’s exercise of its expertise unless it exceeded its authority or its decision is not supported by substantial evidence. In Plante v. Tyson Foods, 319 Ark. 126, 127-28, 860 S.W.2d 253, 253-54 (1994), the Arkansas Supreme Court said, “before we reverse the commission’s decision we must be convinced that fair-minded persons considering the same facts could not have reached the conclusion made by the commission.” And in Morgan v. Desha County Tax Assessor’s Office, 45 Ark. App. 95, 96, 871 S.W.2d 429, 429 (1994), the Court of Appeals said: However, this standard must not totally insulate the Commission from judicial review and render this Court’s function in these cases meaningless. We will reverse a decision of the Commission when we are convinced that fair-minded persons with the same facts before them could not have reached the conclusion arrived at by the Commission. (Citations omitted.) Introduced into evidence in this case was a letter from Dr. John G. Slater, one of the several doctors who attended the appellant. This letter, addressed “To Whom It May Concern,” stated: Nelson Teague was involved in a motor vehicle accident in June of 1985. He was on the job at the time. He sustained multiple injuries. After his discharge from the hospital, he required nursing care and this was provided by Mrs. Teague who is a licensed dietician but also is very capable of performing many nursing duties. For his orthopaedic problems, she provided pin site care for the Hoffman device, administration of medications, cast care including windowing of the cast on one occasion, range of motion physical therapy in a hot tub, and ambulation training after cast removal, and bowel management including removal of fecal impactions and administration of enemas as needed. On one occasion, she took a videotape of Mr. Teague’s progress and sent this to me so I could be aware of his progress. She also performed a number of functions in the management of Mr. Teague’s diabetes mellitus. As these functions would have had to be performed by a visiting nurse and I expect that the cost of this would have been covered under his workmans’ compensation injury, please give consideration to reimbursing Mrs. Teague for the care that she provided for Mr. Nelson Teague. In addition, appellant’s wife testified as to the nursing care she gave the appellant. She said she had a bachelor’s degree from the University of Central Arkansas and was presently employed by the Conway Human Development Center. She had worked in Children’s Hospital in Little Rock in the field of nutrition and had helped train children to swallow food. As to the care she administered to appellant, which she described in some detail, it included keeping the pin site dry as Dr. Slater had demonstrated for her to do; managing appellant’s bowel program, which she said was more than just helping him on and off the toilet, but involved intermittent catheterization of his bladder as well as irrigation of the rectum; managing his nutrition because he was a diabetic and she was a dietitian; plus keeping his bed comfortable; helping the appellant to use a hot tub, at the doctor’s instruction, for relief from pain; and helping appellant to use a wheelchair and to take exercise for motion therapy. While it is true that the appellant did not introduce any evidence as to the “going rate” for nursing services, and neither did the appellee, the appellant’s wife submitted a very detailed claim for her services and asked for $6.00 per hour. Nobody testified that this was excessive, or what would be the more appropriate rate. The Commission simply selected the “minimum wage” without saying what it was, or for that matter, without showing that it even knew what that wage was. Even though appellant’s wife is surely an interested party, this court has said that even the testimony of a party “cannot be arbitrarily disregarded, there must be some basis for it.” See Timms v. Everett, Director, 6 Ark. App. 163, 639 S.W.2d 368 (1982). Neither can the Commission arbitrarily disregard a physician’s opinion. Foxx v. American Transportation, 54 Ark. App. 115, 924 S.W.2d 815 (1996). I cannot explain the reduction of the hourly rate made by the Commission from $6.00 per hour to “minimum wage” — whatever that is. The Commission’s explanation for the reduction is almost contradictory within itself — and since the Commission stated that the care rendered by appellant’s wife “required specialized knowledge,” it would seem to me that the Commission would use the expertise attributed to it by the majority opinion to allow at least the $6.00 per hour claim. I do not think that fair-minded persons, based on the evidence in this case, could have reached the decision the Commission reached with regard to $6.00 hourly claim for spousal nursing benefits. Therefore, I dissent and would modify the Commission’s award to allow the $6.00 per hour rate. Robbins and Rogers, JJ., join in this dissent.